This case is before the court on defendant’s motion for summary judgment to which plaintiff responds only by a motion to suspend proceedings on that motion, and on plaintiffs motion to dismiss without prejudice, which defendant opposes. Plaintiff, who is a prisoner incarcerated in Texas, prepared and filed his petition pro se, but subsequent filings on his behalf are the work of a local attorney made available to plaintiff through the good offices of the Pro Se Subcommittee of the D. C. Bar Association. We appreciate its efforts to give plaintiff quality representation to assure he suffers no injustice.
The claim attempts a collateral attack on a 1948 court-martial conviction and it is clearly barred by our statute of limitations, 28 U.S.C. §2501, which is jurisdictional. The sparring between counsel is due to defendant’s effort to obtain a disposition which will obstruct plaintiff in filing other suits which defendant expects will be frivolous. In view of the short remaining legal life of this court, we deem it necessary to dispose of the case in this order. Since we lack jurisdiction, obviously our disposition of the case cannot hamper plaintiff in any other court, and it will not long be possible for him to vex this one.
Accordingly, plaintiffs motion to dismiss, without prejudice, is denied. Defendant’s motion for summary judgment is suspended. The court sua sponte dismisses the petition for want of subject matter jurisdiction.
IT IS SO ORDERED.